DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. The Kretschmann reference is deemed to read on the previous set of claims and the amendments filed 12 May 2022 are directed towards a new limitation wherein the tire mounted sensor (TMS) itself comprises the processing elements therein. The newly added reference of Mancosu is relied upon for teaching this limitation and appears in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann US Patent Application Publication 2015/0239298 (hereinafter referred to as Kretschmann) and Mancosu et al. US Patent Application Publication 2007/0240501 (hereinafter referred to as Mancosu).
Regarding claim 1, Kretschmann discloses a method of determining a tread depth of a tire using a tire mounted sensor 20 comprising the steps of: 
determining, based on data collected by the tire mounted sensor, a tire deformation for a tire (paragraph 0064 discloses the interaction between the roadway and the tire and the tire contact area),
determining, based on the tire deformation, an effective rolling radius of the tire (paragraph 0007 and 0075-0076),
 and determining, based at least on the effective rolling radius of the tire, an estimated tread depth for the tire (paragraph 0076 and 0077).
Kretschmann does not explicitly disclose determining the values “by the tire mounted sensor” as claimed, but rather by a central processing device 11.
Mancosu teaches a tire monitoring system in which a sensor 3 is provided within a tire which may include a processing unit capable of calculating the tire parameters of the tire (paragraph 0059 and claim 76). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Mancosu with those of Kretschmann in order to provide a tire mounted sensor including all the necessary signal processing elements in order to reduce the power needed for transmitting the signals.
Regarding claim 2, in combination Kretschmann and Mancosu further disclose, determining by the TMS based on a linear velocity of a wheel center of the tire and an angular velocity of the wheel of the tire, the rolling radius of the tire (Kretschmann paragraphs 0031-0033).
Regarding claim 3, in combination Kretschmann and Mancosu further disclose, receiving by the TMS data indicating at least one of the linear velocity and the angular velocity as claimed since the data measured would be used in the determination of tire tread.
Regarding claim 4, Kretschmann further discloses linear velocity can be based on a Global Positioning System (GPS) doppler velocity as claimed (paragraph 0059).
Regarding claim 5, Kretschmann further discloses that the angular velocity is based on wheel speed sensor data (paragraph 0031-0033).
Regarding claim 6, Kretschmann further discloses determining the tire deformation for the tire based on radial acceleration data and the contact patch length (paragraph 0064).
Regarding claim 7, in combination the Mancosu reference teaches determining a load based on parameters which would inherently include stiffness coefficients as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Mancosu with those of Kretschmann in order include the tire stiffness when determining the estimated tread depth since it could contribute to inaccurate measurements of the tire.
Regarding claim 8, in combination, the parameters would be stored in the memory of the TMS as claimed. 
Regarding claim 9, Kretschmann further discloses sending data indicating the estimated tread depth (paragraph 0052).
Regarding claim 10, Kretschmann further discloses sending the data indicating the estimated tread depth, via a transceiver of the TMS, to a vehicle control system (VCS), the data indicating the estimated tread depth (paragraph 0077-0081).

Regarding claim 11, Mancosu discloses a tire mounted sensor 3 comprising:
A memory, a transceiver, one or more accelerometers and a processor (paragraphs 0058-0059). Mancosu does not explicitly disclose the processor as performing the steps claimed. Kretschmann teaches a tire monitoring system which comprises a processor for determining, based on data collected by the TMS, a tire deformation for a tire (paragraph 0064 discloses the interaction between the roadway and the tire and the tire contact area), determining, based on the tire deformation, an effective rolling radius of the tire (paragraph 0007 and 0075-0076),  and determining, based at least on the effective rolling radius of the tire, an estimated tread depth for the tire (paragraph 0076 and 0077). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kretschmann with those of Mancosu to provide a tire mounted processing system which does not require an external processing means to determine tire parameters during operation.
Regarding claim 12, Kretschmann and Mancosu further disclose, based on a linear velocity of a wheel center of the tire and an angular velocity of the wheel of the tire, the rolling radius of the tire (Kretschmann paragraphs 0031-0033).
Regarding claim 13, Mancosu and Kretschmann further disclose receiving data indicating the linear velocity and the angular velocity as claimed since the data measured would be used in the determination of tire tread.
Regarding claim 14, Mancosu and Kretschmann further discloses linear velocity can be based on a Global Positioning System (GPS) doppler velocity as claimed (Kretschmann paragraph 0059).
Regarding claim 15, Mancosu and Kretschmann further disclose that the angular velocity is based on wheel speed sensor data (Kretschmann paragraph 0031-0033).
Regarding claim 16, Mancosu and Kretschmann further disclose determining the tire deformation for the tire based on radial acceleration data and the contact patch length (paragraph 0064).
Regarding claim 17, in combination the Mancosu reference teaches determining a load based on parameters which would inherently include stiffness coefficients as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Mancosu with those of Kretschmann in order include the tire stiffness when determining the estimated tread depth since it could contribute to inaccurate measurements of the tire.
Regarding claim 18, in combination, the parameters would be stored in the memory of the TMS as claimed. 
Regarding claim 19, Mancosu and Kretschmann further disclose sending data indicating the estimated tread depth (Kretschmann paragraph 0052).
Regarding claim 20, Mancosu and Kretschmann further disclose sending the data indicating the estimated tread depth, via a transceiver of the TMS, to a vehicle control system (VCS), the data indicating the estimated tread depth (Kretschmann paragraph 0077-0081).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861        

/PAUL M. WEST/           Primary Examiner, Art Unit 2861